Citation Nr: 9901711	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-00 29A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right temporal 
venous angioma and enlarged right lateral ventricle.  

2.  Entitlement to service connection for chronic lung 
disability, to include a right lower lobe nodule.

3.  Entitlement to service connection for chronic low back 
disability, to include spondylolisthesis of L4 over L5 
joints.  

4.  Entitlement to service connection for diverticulosis.

5.  Entitlement to service connection for residuals of 
ingrown toenails.  

6.  Entitlement to service connection for calcification of 
the aorta and iliac arteries.

7.  Entitlement to service connection for myopia and 
posterior vitreous detachment of the right eye with decreased 
vision.  

8.  Entitlement to an increased (compensable) evaluation for 
residuals of arthroplasty of the third right toe due to 
hammertoe.  

9.  Entitlement to an increased (compensable) evaluation for 
excision of a cyst of the proximal interphalangeal (PIP) 
joint of the right long finger.


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1962 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  The 
issues of service connection for lung disorder and for myopia 
and posterior vitreous detachment of the right eye are the 
subjects of the remand portion of this decision.  All other 
issues have been decided.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the medical conditions at issue 
should be service connected because they all occurred and 
were treated during active military service.  She maintains 
also that the residuals of arthroplasty of the third right 
toe warrants a compensable rating since she still experiences 
erythema and swelling.  As to the excision of a cyst of the 
PIP joint of the right long finger, she believes that a 
compensable evaluation should be granted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
right temporal brain venous angioma and enlarged right 
lateral ventricle.  It is further the decision of the Board 
that the evidence supports the claims for service connection 
for chronic low back disability, to include spondylolisthesis 
of L4 over L5 joints and for diverticulosis.  The Board has 
decided that the appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claims for service 
connection for residuals of ingrown toenails; and 
calcification of the aorta and iliac arteries are well 
grounded.  As to the increased rating claims, the Board has 
decided that the evidence supports a 10 percent rating for 
residuals of arthroplasty of the third right toe due to 
hammertoe; and that the preponderance of the evidence is 
against a compensable evaluation for excision of a cyst of 
the proximal interphalangeal (PIP) joint of the right long 
finger.  


FINDINGS OF FACT

1. Right temporal venous angioma and enlarged right lateral 
ventricle are congenital or developmental defects that 
have been asymptomatic since service.  

2. The appellant experienced recurrent low back pain in 
service.  Shortly after service, spondylolisthesis of L4 
over L5 joints and herniated disk at L1-2 were shown 
medically.  

3. Service medical records show the presence of rare 
diverticula on proctosigmoidoscopy.  

4. The claim for service connection for residuals of ingrown 
toenails is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

5. The claim for service connection for calcification of the 
aorta and iliac arteries is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

6. The arthroplasty of the third toe due to hammertoe is 
currently manifested by some swelling and redness, but 
without limitation of motion, and is equivalent to an 
objectively tender and painful scar of the toe.

7. Excision of a cyst of the proximal interphalangeal (PIP) 
joint of the right long finger is currently manifested by 
a slight redundancy of skin over the PIP joint, but does 
not show limitation of motion or loss of grip strength.  


CONCLUSIONS OF LAW

1. Right temporal venous angioma and enlarged right lateral 
ventricle are not disabilities resulting from in-service 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2. Chronic low back disability was incurred was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998). 

3. Diverticulosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of ingrown toenails.  38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
calcification of the aorta and iliac arteries.  
38 U.S.C.A. § 5107(a) (West 1991).

6. The schedular criteria for a 10 percent disability rating 
for residuals of arthroplasty of the third right toe due 
to hammertoe have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5282, 5284, 7804 (1998).

7. The schedular criteria for a compensable disability rating 
for excision of a cyst of the proximal interphalangeal 
joint of the right long finger have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7805; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well-Grounded Service Connection Claims

As a preliminary matter, the Board finds that the claims for 
service-connection for a right temporal venous angioma and 
enlarged right lateral ventricle; low back disability and 
diverticulosis are well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied that all 
relevant and available facts have been properly developed.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

On the other hand, the Board finds that the claims for 
service connection for residuals of ingrown toenails; and 
calcification of the aorta and iliac arteries are not well 
grounded.  The criteria needed to establish a well-grounded 
claim are to be discussed subsequently.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). Certain specified 
chronic diseases shall be granted service connection, 
although not otherwise established as incurred in service, if 
manifested to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307; 3.309 
(1998).  

A.  Right Temporal Venous Angioma and Enlarged Right Lateral 
Ventricle 

The veteran contends that, since she is being medically 
followed with MRI and MRA of the skull every six months, 
there is a possibility that the right temporal venous angioma 
condition, which has been benign, may deteriorate.  

In December 1992 while in service, the veteran underwent an 
MRI of the brain to determine the etiology of symptoms of 
right-sided arm and leg numbness, which subsequently resolved 
following cessation of smoking.  A possible small venous 
angioma of the right temporal lobe was found incidentally 
during the work-up for right sided numbness.  Additional MRI 
and MRA findings noted an anomalous vascular structure, 
representing a probable venous angioma and/or malformation in 
the right temporal region, with apparent drainage into the 
right internal cerebral vein.  It was stated that venous 
angiomas are seldom associated with bleeds or significant 
abnormalities.  A carotid MRA study was within normal limits.  
No focal masses or abnormalities were identified within the 
brain.  The significance of an incidental finding of a slight 
asymmetry in the size of the right lateral ventricle in the 
region of the atria was uncertain, although it could possibly 
be a normal variation.  

A VA neurologist in March 1993, in noting the veterans 
complaints of numbness of the right hand, found no 
correspondence between the diagnosis of venous angioma of the 
right temporal area and the symptoms of numbness of the right 
hand.  In June 1993, an MRI/MRA provided an impression of no 
change in the vascular structure within the right temporal 
lobe extending towards the perimesencephalic cistern.  This 
had an appearance most consistent with a venous angioma.  

Congenital or developmental defects, as such, are not 
considered disabilities for which service connection can be 
awarded.  38 C.F.R. § 3.303.  In this case, with respect to 
the venous angioma, according to Dorlands Illustrated 
Medical Dictionary, 79 (28th ed. 1994), venous angioma of the 
brain is a congenital defect.  The enlarged right lateral 
ventricle, according to the medical evidence, is possibly a 
normal variant, although the true nature of these anomalies 
has never been established.  

These defects, anomalous conditions in the right temporal 
area, were discovered incidentally on neurologic work-up of 
unrelated symptoms in service.  They are being monitored 
periodically by the veterans physicians, and, so far, no 
current disability has been established.  Although she is not 
incorrect in contending that at some time in the future a 
disability may occur, these defects have continued 
asymptomatic and unchanged since discovery in December 1992.  
Therefore, the Board can find no basis at present upon which 
to award service connection.  

B.  Chronic Low back Disability, to Include Spondylolisthesis 
of L4 over L5  

The veteran contends that service connection is warranted for 
her lower back pain, which is caused by an L1-2 herniated 
disc, spondylolisthesis of L4 over L5, and some degenerative 
changes/sclerosis of the SI joints.  The Board points out 
initially that the RO had granted service connection for 
degenerative changes of the SI joints at a noncompensable 
evaluation in its November 1993 rating decision. 

Service medical records show that on the separation 
examination, the veteran reported a history of recurrent low 
back pain.  In support of this claim, the veteran has 
submitted post-service outpatient records from the orthopedic 
clinic, Keesler Medical Center.  These include a December 
1992 radiologic report, corroborated by a February 1993 MRI, 
which show mild degenerative changes of the SI joints.  An 
outpatient clinic report, dated March 1993, noted a two-year 
history of low back pain with a question of radiation into 
the right buttock in the area of ischial tuberosity.  
Examination revealed that the motor and sensory systems were 
intact bilaterally; reflexes were present; and there was full 
range of motion of the lumbar spine.  Pain was noted over the 
right ischial tuberosity on palpation.  An x-ray in February 
1993 showed Grade I spondylolisthesis L4-5, and an MRI 
additionally revealed an L1-2 herniated nucleus pulposus, 
with no signs of encroachment.  

A VA orthopedic examination report in March 1993 noted a 
history of pain in the low back area over the past several 
years, with no known injury.  The veteran described the pain 
as present on a recurrent basis, being aggravated by 
activities such as bending, lifting, and prolonged sitting, 
with occasional radiation into the buttocks and right leg to 
above the level of the knee.  She also reported  recurrent 
episodes of numbness and tingling of both feet.  The examiner 
observed that she walked with an unremarkable gait pattern.  
She was able to stand erect, and no definite spasm or 
tenderness was noted.  There appeared to be tenderness to 
deep palpation of the buttocks close to the area of the 
ischial tuberosity and mild discomfort on extremes of motion.  
The impression was chronic lumbar syndrome, and Grade I 
spondylolisthesis of L4 over 5 found on MRI, as well as 
minimal degenerative changes of the SI joints.  

When the veteran was examined for separation from service, 
she reported a history of recurrent low back pain.  When she 
was examined about two months after she left the service, 
spondylolisthesis of L4 over L5 joints and L1-2 herniated 
nucleus pulposus were shown.  The Board is of the opinion 
that this evidence establishes that service connection for 
spondylolisthesis of L4 over L5 joints and L1-2 herniated 
pulposus is warranted.  

C.  Diverticulosis

It is the veterans contention that, since diverticula were 
found on proctosigmoidoscopy at Keesler Medical Center, 
service connection is warranted for diverticulosis.

Complaints of frequent indigestion in 1991 were reported on 
the veterans August 1992 military retirement Report of 
Medical History.  The etiology was considered possibly due to 
stress occasioned by a series of illnesses in the family.  

The November 1992 proctosigmoidoscopy report referred to by 
the veteran showed rare diverticula.  The examination was 
otherwise normal.  

During a VA gastrointestinal examination report in March 
1993, the veteran said that she had indigestion, for which 
she had had a proctosigmoidoscopy.  She asserted that she had 
been told that she had diverticulosis and had been put on a 
high fiber diet.  She denied a known history of peptic 
ulcers, but stated she did have gastritis.  Objective 
findings revealed that the veteran was generally well-
developed, well-nourished, in no acute distress, and 
nonicteric.  The abdomen was flat, soft, and nontender, with 
no masses; bowel sounds were active.  There was no rigidity, 
no evidence of anemia, no periodic vomiting, recurrent 
hematemesis, or melena.  She did complain of pain in 
epigastric area and stated that the episodes appeared to be 
caused by eating spicy foods and worrying about family 
members.  An upper gastrointestinal series in February 1993 
was within normal limits.  The diagnoses included history of 
recent diverticulosis. 

The existence of chronic disability, namely diverticula, was 
shown on proctoscopic examination in service.  Accordingly, 
service connection for diverticulosis is granted.  

II.  Service Connection Claims Not Well Grounded

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be plausible; that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

A.  Residuals of Ingrown Toenails

The veteran contends that residuals of bilateral partial 
excision of the great toenails should be service connected, 
even though the condition is presently asymptomatic.  

Service medical records dated in February 1986 provide a 
diagnosis of chronic onychocriptosis on the medial border of 
the bilateral halluces.  The great toenails were partially 
excised.  There is no evidence that the condition recurred.  

A March 1993 VA orthopedic examination noted a history of 
partial excision of the great toenail bilaterally, secondary 
to ingrown toenails, and presently asymptomatic.  Examination 
did not show any evidence of ingrown toenail formation at 
that time.  The diagnosis was history of prior excision of 
great toenail bilaterally, secondary to ingrown toenails.  

Although it is clear that the veteran was treated for ingrown 
toenails during service, there is no evidence that she 
currently has either ingrown toenails or residuals of the 
ingrown toenails that were present during service.  It 
appears that the ingrown toenails in service were acute and 
transitory, and resolved with treatment without leaving 
residual disability.  A valid claim cannot be established 
without proof of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the claim for 
service connection for residuals of ingrown toenails must be 
denied.  

B.  Calcification of the Aorta and Iliac Arteries

The veteran contends that she has been found to have 
calcification of the aorta and iliac arteries, combined with 
high cholesterol and bradycardia/arrhythmias, which should be 
service connected.  She maintains that the calcifications and 
high cholesterol could possibly account for the periodic 
numbness in her extremities and possibly even for 
palpitations and cardiac arrhythmias if other vessels, such 
as the coronaries, are involved.  

Service medical records did not reflect a heart disorder.  
Calcification of the wall of the aorta and iliac arteries was 
first noted incidentally on CT scan of the abdomen in 
December 1992.  The abnormality was stated to be consistent 
with atherosclerotic disease, but no definite diagnosis as to 
a cardiac disorder was provided.

In March 1993, the veteran was afforded a VA cardiac 
examination because of a medical history of palpitations.  
She denied any associated shortness of breath or diaphoresis 
or previous myocardial infarction or congestive symptoms.  
Objective findings included a blood pressure reading of 
140/80; point of maximal impulse at the fifth intercostal 
space at the mid clavicular line; normal S1 and S2; and no 
murmurs, rubs, or gallops.  Femoral and distal pulses were 2+ 
and symmetrical.  The extremities did not reveal clubbing, 
cyanosis, or edema.  An electrocardiogram revealed sinus 
bradycardia, but was otherwise within normal limits.  The 
diagnosis was palpitations of unknown etiology and history of 
hypercholesterolemia.  

A careful review of the medical records does not reveal the 
existence of a heart disorder.  Although calcification of the 
aorta and iliac arteries were noted, these x-ray findings 
simply reflect the atherosclerotic process; they provide no 
evidence of significant cardiac pathology.  As to 
hypercholesterolemia, noted only by history, palpitations and 
sinus bradycardia, none of these is associated by the medical 
evidence with the existence of cardiac pathology or other 
chronic disability. 

In the absence of medical evidence showing a current 
disability, the claim is not plausible, and, hence, not well 
grounded.  Accordingly, the veterans claim for service 
connection for calcification of the aorta and iliac arteries 
must be denied.  

The Board recognizes that the RO may have denied these claims 
on the merits, whereas the Board has concluded that the 
claims are not well grounded.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit well-grounded claims for service connection for the 
claimed conditions and the reasons why his current claims are 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

II.  Increased Rating Claims

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10 (1998).  Each disability must be evaluated 
in light of the medical and employment history, and from the 
point of view of the veteran's working or seeking work.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  Arthroplasty of the Third Right Toe due to Hammertoe

Service medical records disclose that in October 1992 the 
veteran was admitted to a hospital for an operation on her 
hammer toe and excision of a cyst of the right middle finger.  
The operation report noted preoperative diagnosis of hammer 
digit syndrome, third digit of the right foot.  A digital 
arthroplasty at the proximal interphalangeal joint was 
performed.  The veteran tolerated the surgical procedure well 
and left the operating room in stable condition with 
neurovascular status intact to the right lower extremity.  A 
November 1992 x-ray identified post-surgical changes in the 
third digit, but no acute fractures or other significant bony 
abnormalities.  

A physical therapy consultation in December 1992 indicated 
that the veteran had done well the first couple of weeks 
after the surgery, but then developed swelling, decreased 
sensation, and discoloration.  Following steroid injection, 
her middle toe was noted to be much improved, although there 
was swelling, a decrease in soft tissue movement, and 
numbness to touch.  The scar was well healed, although with 
increased rubor.  Follow-up examinations later that same 
month showed a definite improvement, with reduction of pain 
and increased flexibility.  The discoloration had lessened 
and the scar had become more pliable.  By the middle of 
December, she was finally getting some feeling back in the 
middle toe, and by the end of the month, she had no limp, 
little discoloration, and only a small amount of swelling.  

A VA orthopedic examination in March 1993 noted a history of 
hammertoe of the right third toe with arthroplasty.  Overall, 
the post-operative condition seemed to be improving somewhat 
following several previous cortisone injections into the toe.  
Examination of the right foot revealed that the third toe 
appeared to be slightly swollen and erythematous.  There was 
a full range of motion present and no tenderness to 
palpation.  

The veteran has been evaluated for hammer toe under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282, which provides that when all 
toes are affected unilaterally without claw foot, a 10 
percent evaluation is warranted.  When single toes are 
affected, the disorder is noncompensable.  Since only the 
third digit of the right foot was surgically corrected, a 
compensable evaluation may not be awarded.  

The Board has also considered an evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  A severe foot injury is 
evaluated at 30 percent, a moderately severe injury at 20 
percent, and a moderate injury at 10 percent.  Under 38 
C.F.R. § 4.31, where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  

In this case, the fact that the veteran has received 
cortisone injections in the toe is evidence that it has been 
symptomatic post-operatively.  Other evidence includes the 
slight swelling and erythema of the toe.  The Board is of the 
opinion that this symptomatology is equivalent to that 
associated with an objectively tender and painful scar.  This 
being the case, a 10 percent rating by analogy to Diagnostic 
Code 7804 is warranted. 

B.  Excision of Cyst of the Proximal Interphalangeal (PIP) 
Joint of the Right Long Finger

The veteran states, that since a bone cyst of the right 
long finger was surgically removed in October 1992, the 
residuals of the operation should be considered service 
connected.

In October 1992, a PIP joint operation was performed on a 
ganglion cyst of the right long finger.  A mucous cyst was 
carefully excised at its base and the underlying joint was 
inspected.  There was no evidence of any degenerative spurs 
in the region.  The veteran tolerated the procedure extremely 
well and was transferred to the recovery room in stable 
condition.  

VA orthopedic examination in March 1993 noted a history of 
mucous cyst removal of the right long finger.  The veteran 
did not complain of any particular problems.  Examination of 
the hand revealed a slight redundancy of skin over the PIP 
joint of the right long finger.  She was able to make a good 
fist and to oppose the thumb to the remaining finger tips 
satisfactorily.  She had 5/5 grip strength in the right hand.  
The diagnosis was excision of mucous cyst, right long finger.

The veteran has been evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 for scars, generally.  Pursuant to this 
code, the disorder is to be rated on limitation of function 
of the affected part, which is referable to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  This code provides that any 
ankylosis, whether favorable or unfavorable, be rated at 10 
percent.  

As to the degree of the veteran's impairment, there is no 
medical evidence of any degree of ankylosis.  Therefore, this 
code is not applicable.  Moreover, the right long finger 
currently shows no limitation of motion and no loss of grip 
strength.  The only discernable residual of the operation is 
a slight redundancy of skin over the PIP joint, which is not 
disabling.  Since there is no ascertainable current 
disability, there is no basis upon which to increase the 
evaluation.  The veteran has been correctly evaluated at a 
noncompensable rating.  

Accordingly, a compensable evaluation for excision of a cyst 
of the proximal interphalangeal (PIP) joint of the right long 
finger must be denied.  

In relation to the increased rating claims, the Board has 
also considered the applicability of the reasonable doubt 
doctrine, but finds that, since there is no approximate 
balance of positive and negative evidence with respect to 
either of these issues, the doctrine is not applicable.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for right temporal venous angioma and 
enlarged right lateral ventricle is denied.  

Service connection for chronic low back disability is 
granted.  

Service connection for diverticulosis is granted.  

Service connection for residuals of ingrown toenails is 
denied.  

Service connection for calcification of the aorta and iliac 
arteries is denied.  

A compensable evaluation for residuals of arthroplasty of the 
third right toe due to hammertoe is granted to the extent 
indicated, subject to the criteria that govern the payment of 
monetary awards.

A compensable evaluation for excision of a cyst of the 
proximal interphalangeal (PIP) joint of the right long finger 
is denied.


REMAND

With respect to the claim for service connection for a lung 
disability, the record shows that during service, the veteran 
was a possible PPD converter, and was given INH therapy after 
an abnormal chest x-ray in 1969.  The post service medical 
evidence shows that she had a stable nodule in the right 
lower lobe, of doubtful clinical significance.  In addition, 
pulmonary function studies shortly after service showed the 
existence of small airways obstructive disease, although no 
such diagnosis has been made.  Finally, x-rays have shown 
biapical pleural thickening since service.  The Board 
requires medical opinion as to the significance of the apical 
pleural thickening and as to whether she has obstructive 
airway disease that began in service.

As to the claim for service connection for myopia and 
posterior vitreous detachment of the right eye, evidence 
shows that the veteran had defective vision well before 
entering military service.  Subsequent examinations in 
service showed diagnoses of myopia, astigmatism, and 
presbyopia.  VA eye examination showed myopia as well as 
right posterior vitreous detachment.  The Board requires 
medical opinion as to whether the veterans eye disorders are 
acquired or congenital/developmental in nature.  Medical 
opinion is also required as to the significance of the right 
posterior vitreous detachment. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify any additional records of 
treatment for the lungs or the eyes.  The 
RO should obtain all such records.

2.  The veteran is to be afforded a 
special VA ophthalmologic examination to 
evaluate the current nature and etiology 
of any eye disorder.  The purpose of the 
examination is to determine whether each 
of the eye disorders present is acquired 
or congenital/developmental in nature.  
The examiner is also requested to 
determine whether the posterior vitreous 
detachment of the right eye noted on the 
March 1993 VA examination is present, 
and, if so, to comment on its clinical 
significance and relationship to service.  
The claims file and a copy of this remand 
must be made available to the examiner 
for a complete study of the case prior 
to, and during, the evaluation.  The 
examiner must offer a written rationale 
for any opinion offered. 

3.  The veteran should be scheduled for 
examination by a pulmonary specialist.  
The purpose of the examination is, first, 
to determine whether she has obstructive 
lung disease, and, if so, whether the 
disorder began in service; and, second, 
whether the biapical pleural thickening 
is a manifestation of a lung disability 
that began in service. The claims file 
and a copy of this remand must be made 
available to the examiner for a complete 
study of the case prior to, and during, 
the evaluation.  The examiner must offer 
a written rationale for any opinion 
offered.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws her 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  No 
action is required of the veteran unless she is notified.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).  

- 2 -
